PER CURIAM:
*119On February 28, 1986, at approximately 7:30 P.M., the claimant was driving his 1972 Oldsmobile 98 on Hale Branch Road outside of Barboursville, Cabell County. There was some blacktop loose in the road at this location and as claimant's vehicle proceeded over the blacktop, the blacktop caused the vehicle to come up off the road. This impact caused damage to the vehicle. The claimant had an estimate for the necessary repairs. It was determined that the damage would exceed the cost of the vehicle. The claimant had paid $600.00 for the vehicle.
The claimant testified that he was travelling approximately 20-25 miles per hour from his job at the United Parcel Service in Huntington to his residence on Hale Branch Road. It was not raining or snowing, and it was almost dark at the time of this incident. He stated that the front wheel of the vehicle went over the blacktop. He travelled this route daily, and had not noticed this condition in the road prior to the date of this incident. He stated that, "I caused the condition right at that moment." The record reveals that this hazardous condition appeared suddenly. No prior actual or constructive notice was given respondent. The Court is of the opinion that negligence on the part of the respondent has not been established, and, therefore, the Court denies this claim.
Claim disallowed.